Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 05/23/2022.
Claim 1 has been amended.
Claims 4 and 10 have been cancelled. 
Claims 1-3, 5-9, 11, 14-15, 17-20, 22 are pending in the instant application.
Claims 17-20 have been previously withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/23/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 14, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VERDON et al (US 4,994,264) in view of HADASCH et al (EP 1550435; see machine translation), KAYE (US 3,296,078), and HLB SYSTEM (The HLB SYSTEM a time-saving guide to emulsifier selection (1980)), KISHIDA et al (US 6,251,411), and SEAGREN (WO 98/30195).
VERDON teaches a composition comprising of: a pulverulent phase, such as up to 90% of a filler (see col. 2, line 22-23), such as talc (see col. 3, line 59-69; col. 4, line 67); one or more wetting agents or surfactants (see col. 2, line 10-11), which can be any surfactant emulsifying agents (see col. 3, line 30-35), such as polyglyceryl-3-diisostearate (see col. 5, line 19), which is an ester of a fatty acid and reads on a nonionic surfactant with an HLB of less than 8; a hydrophilic gelling agent, such as hydroxypropylcellulose (see col. 3, line 1; and Applicant’s specification at [0160]), which is a polymeric thickener; at least 10% of a hydrophilic active agent, such as 20% of a polar solvent (see col. 2, line 8-9), such as glycerine (see col. 3, line 26), which is glycerol and reads on moisturizers (see Applicant's specification at [0254]); the composition is dried (see abstract) until no water (see col. 4, line 65), which reads on free of water, and the composition is powder compressed (see col. 4, line 37-38), which reads on a compact powder. Additional disclosures include: up to 30% of a coloring agent (see col. 2, line 20-21; col. 3, line 54 and example); 1.25% of octyl palmitate (see col. 5, line 18), which reads on a hydrocarbon-base non-volatile oil; preservatives, such as methyl paraben (see col. 5, line 7). VERDON further teaches using water to form a slurry paste and the paste is extruded through a cosmetic powder compression molding device (see col. 4, line 11-31), which reads on injection process with water as a dilution solvent. Note, Applicant’s limitation of “injection process” does not have any active method steps; thus, the broadest reasonable interpretation is used by the Examiner.
VERDON does not teach adding an organopolysiloxanes elastomer; using a different non-ionic surfactant, such as sorbitan stearate; adding another surfactant that is an anionic surfactant; or using an injection process.
	HADASCH teaches the prior art had known of adding organopolysiloxanes elastomers with cosmetic powder composition which provides an original and different touch/feel from the hard and rigid conventional compact powders (see [0005]; and [0007]). Thus, adding organopolysiloxanes to cosmetic powder compositions is obvious. 
KAYE teaches a face powder compact composition (see Title) using wetting agents, such as sodium lauryl sulfate, which is an anionic surfactant.
HLB SYSTEM teaches the prior art had known of the importance of blending emulsifiers (see Chapter 4), wherein one skilled in the art can approximate what required HLB based on the oil content for an O/W (see Chapter 2), wherein depending on the desired HLB, one of the emulsifier HLB can be 4.7, such as SPAN 60, which is sorbitan monostearate and is derived from saccharide and is also known as sorbitan stearate, and the other emulsifier HLB can be 14.9, such as Tween 60, wherein the amount of these emulsifiers would change the total HLB of the emulsifier system (see Chapter 3, chart on pg. 7) or other higher HLB such as sodium lauryl sulfate (see pg. 21, 1st col), which is an anionic surfactant. Additional disclosures include: comparing emulsion stability (see pg. 5, 1st col and pg. 8, 1st col); an emulsifier that works, does not mean that every emulsifier or blend with the same HLB value will work (see pg. 5, 1st col.); you can blend emulsifiers to make any HLB you want, and blends usually work best (see pg. 5, 1st col.); most stable emulsion systems usually consist of blends of two or more emulsifiers, one portion having lipophilic tendency (low HLB value), the other hydrophilic (high HLB value) (see pg. 9, 1st col.); variances in the HLB value can be as high as +/-6 (see pg. 18).
KISHIDA teaches a better process of making solid compact powder cosmetics by putting the slurry of cosmetic ingredients through an injection machine well-known in the art using water and injecting into a container then vacuum dried (see col. 3, line 23-31; and col 6, line 59-61; col. 7, line 20-23), wherein the resulting product had excellent skin feel extendibility and uniformity (see col. 6, line 65-67; col. 7, line 25-28) compared to the prior art of filling cosmetic powder into a case followed by molding the powder by a press (see col. 1, line 18-32). Additional disclosures include: substances commonly used in cosmetics (see col. 5, line 23-24); injecting slurry through a back injection machine (see claim 22). 
SEAGREN teaches the prior art had known of back injection molding process for cosmetic, in which a molding is formed from a slurry of a powder and a solvent (title and abstract), which appears to be the same method used by Applicant and the apparatus is commercially available as “the Pilote Black Injection Machine” sold by the company Nanyo Co. Ltd (see Applicant’s specification at [0065]). Additional disclosure include: injects the slurry into a mold (see pg. 2); back injection molding machinery is available from Nanyo (see pg. 2); portion of the solvent is removed by ambient temperature air drying, heating or application of vacuum, or a combination thereof (see claim 20).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate an organopolysiloxanes elastomer into VERDON’s composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would provide easy application to the skin and provide a pleasing feel compared to the hard and rigidity of the conventional cosmetic powder as discussed above, and reasonably would have expected success because both references dealt with the same field of endeavor, such as cosmetic powders.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate another surfactant, such as sodium lauryl sulfate which is an anionic surfactant, and sorbitan monostearate into VERDON’s composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it could have additive affect as a wetting/surfactant agent and reasonably would have expected success because both references dealt with the same field of endeavor, such as cosmetic powders and emulsifiers, wherein VERDON teaches using more than one wetting agent. Additionally, sorbitan monostearate is a functional equivalent of the surfactant used in VERDON, which is a non-surfactant having an HLB value of less than 8, especially in view of Applicant’s specification showing a long list of non-surfactants with HLB value of less than 8 can be used.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as ease of skin application and the pleasing skin feel of the powder cosmetics.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using the same back injection machine used by Applicant and SEAGREN, such as the commercially available machine from NANYO, with steps of injecting a watery slurry into a mold and removing solvent by vacuum to make VERDON’s composition. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because it a well-known process of making molded powder cosmetic from slurry.
Note, the prior art’s cosmetic composition would have the same chemical/physical properties, such as higher moisturization when applied on the skin, as claimed by Applicant, because the prior art’s cosmetic composition has the same ingredients as claimed by Applicant, especially when the prior art has glycerine/glyecerol, which has moisturizering properties (see Applicant’s specification at [0254]).

Claims 1-3, 5-9, 11, 14-15, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VERDON et al (US 4,994,264) in view of HADASCH et al (EP 1550435; see machine translation), KAYE (US 3,296,078), HLB SYSTEM (The HLB SYSTEM a time-saving guide to emulsifier selection (1980)), KISHIDA et al (US 6,251,411), and SEAGREN (WO 98/30195) and SHAH et al (US 2009/0142382).
	As discussed above, VERDON in view of HADASCH, KAYE and HLB SYSTEM teaches Applicant’s invention.
	VERDON does not teach adding an aminocarboxylic acid.
SHAH teaches the prior art had known of preservatives, such as methylparaben, which is a methyl-para-hydroxy benzoates, and EDTA, which is an aminocarboxylic acid (see [0062]), used in cosmetic powder compositions.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using an injection machine into VERDON’s composition. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because it a well-known process of making powder cosmetic from slurry.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a preservative, such as EDTA, into VERDON’s composition. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because EDTA and methylparaben are functional equivalents used as preservatives.

Response to Arguments
	Applicant argues that during the appeal, as before, the Applicant asserted that the evidence that is of record in this case shows (previously filed 132 Declaration) that how a composition is made not only results in a different product, giving import to the product-by-process limitation, but improves the composition in an unexpected way. That is, the combination of the silicone elastomer and the preparation with an injection process with water as the dilution solvent yielded considerable improvements in terms of drop resistance and homogeneity, neither of which could have been reasonably expected from the teachings of the cited art. The PTAB decision noted that the evidence was not commensurate-in-scope with the claims and as such the Applicant have narrowed the claim and request reconsideration.
	The Examiner finds this argument unpersuasive, because Applicant only amended the independent claim with dependent claims which were previously rejected and affirmed by the Board.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618